     Case 1:20-bk-11006-VK       Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25       Desc
                                  Main Document     Page 1 of 6


 1   Kevin Moda
     C/O BEVERLY LAW
 2
     4929 Wilshire Blvd., Suite 702
 3   Los Angeles, CA 90010
     T: (310) 880-1529
 4   moda@msn.com
 5
 6   Kevin Moda, Pro Se
 7
 8                              UNITED STATES BANKRUPTCY COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA
10                                SAN FERNANDO VALLEY DIVISION
11
     In re                                        )    Case No.: 1:20-bk-11006-VK
12                                                )
                                                  )
             LEV INVESTMENTS, LLC,                )    Chapter 11, subchapter V
13
                                                  )
14                               Debtor.          )    OPPOSITION OF KEVIN MODA TO
                                                  )    MOTION TO STRIKE [DOC 166] AND
15                                                )    REPLY TO OPPOSITION TO MOTION
                                                  )
                                                  )    [DOC 133] FOR ORDER DISALLOWING
16
                                                  )    CLAIM NO. 11 FILED BY KEVIN MODA
17                                                )
                                                  )    Date:         September 10, 2020
18                                                )
                                                  )    Time:         1:30 p.m.
                                                  )    Location:     Courtroom 301
19
                                                  )                  21041 Burbank Blvd.
20                                                )                  Woodland Hills, CA 91367
                                                  )
21                                                )
                                                  )
22                                                )
                                                  )
23                                                )
                                                  )
24                                                )
                                                  )
25                                                )
                                                  )
26                                                )
                                                  )
27                                                )
                                                  )
28



                                                   1
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
     Case 1:20-bk-11006-VK         Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25                Desc
                                    Main Document     Page 2 of 6


 1
                             MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                            STATEMENT OF FACTS
 3
            On September 2, 2020, Mr. Moda filed his Opposition to have his claim struck, for many
 4
     reasons, including the fact that the Motion to Challenge the Claim was untimely as to him since he was
 5
     served by mail. LBR-3007-1(b)(1) requires a claim objection to be set for a hearing “on notice of not
 6
     less than 30-days.” In re Hunt, Case No.: 2:11-bk-58222-ER, at *2 (Bankr. C.D. Cal. Nov. 14, 2016)
 7
     (“Bankruptcy Rule 9006(f) provides in relevant part: ‘When there is a right or requirement to act or
 8
     undertake some proceedings within a prescribed period after service and that service is by mail ..., three
 9
     days are added after the prescribed period would otherwise expire under Rule 9006(a).”).
10
            As a result of being exposed by a pro per, Mr. Golubchik has elected himself to bench and has
11
     enacted a Rule that says that when a Motion to Challenge a Claim is untimely and thus fatally defective
12
     and objection is raised by the person whose claim is challenged on said basis, that Mr. Golubchik can
13
     file a “Motion to Strike” the Objection; otherwise, Mr. Golubchik confirms what was espoused in the
14
     Opposition to the Claim challenge: Mr. Golubchik should be charging the Estate pro bono rates as any
15
     other rate is more than his talent / work product is worth.
16
                                                   ARGUMENT
17
     DEBTOR HAS NOT AUTHORITY TO FILE A “MOTION TO STRIKE” THAT IS FOUNDED
18
     IN FANTASY AND NO WHERE ELSE IN ORDER TO JUSTIFY THE FATALLY DEFECTIVE
19
                                              CLAIM CHALLENGE
20
            Mr. Golubchik fails to appreciate that he must have filed a proper and timely challenge to the
21
     claim before Mr. Moda had any duty to respond to the challenge. A untimely claim challenge that lacks
22
     compliance with the rules that govern the procedure do not amount to a valid challenge meriting any
23
     response; a response stating the obvious (that the challenge is inane and untimely) does not provide a
24
     springboard for the debtor to enact legislation and rules entitling him to bring a “motion to strike” what
25
     displeases him.
26
            The untimely challenge to Mr. Moda’s claims by the Debtor does not empower him to enact
27
     rules that are governed by Fed Rules of Bankruptcy, Rule 9029 (which provides:
28



                                                          2
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
     Case 1:20-bk-11006-VK         Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25                    Desc
                                    Main Document     Page 3 of 6


 1
               “(a) Local Bankruptcy Rules.
 2
               (1) Each district court acting by a majority of its district judges may make and amend
 3
               rules governing practice and procedure in all cases and proceedings within the district
 4
               court's bankruptcy jurisdiction which are consistent with—but not duplicative of—Acts
 5
               of Congress and these rules and which do not prohibit or limit the use of the Official
 6
               Forms. Rule 83 F.R.Civ.P. governs the procedure for making local rules. A district court
 7
               may authorize the bankruptcy judges of the district, subject to any limitation or condition
 8
               it may prescribe and the requirements of 83 F.R.Civ.P., to make and amend rules of
 9
               practice and procedure which are consistent with—but not duplicative of—Acts of
10
               Congress and these rules and which do not prohibit or limit the use of the Official Forms.
11
               Local rules shall conform to any uniform numbering system prescribed by the Judicial
12
               Conference of the United States. (2) A local rule imposing a requirement of form shall
13
               not be enforced in a manner that causes a party to lose rights because of a nonwillful
14
               failure to comply with the requirement. (b) Procedure When There is No Controlling
15
               Law. A judge may regulate practice in any manner consistent with federal law, these
16
               rules, Official Forms, and local rules of the district. No sanction or other disadvantage
17
               may be imposed for noncompliance with any requirement not in federal law, federal
18
               rules, Official Forms, or the local rules of the district unless the alleged violator has been
19
               furnished in the particular case with actual notice of the requirement.”
20
21           Mr. Golubchik is not a Judge and cannot enact Rules on his own. The motion he filed
22   requesting that Opposition [DOC 163] be struck finds solace in mind of a person who has clearly left the
23   reservation.
24                                                 CONCLUSION
25          The Motion challenging the Claim of Moda [DOC 133] is untimely and unfounded and must be
26   denied. The Motion to Strike and the Reply [DOC 166] is legally unprecedented and wholly unfounded
27   and must be denied.
28



                                                           3
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
     Case 1:20-bk-11006-VK        Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25                   Desc
                                   Main Document     Page 4 of 6


 1
     Only a timely, properly served, and factually plausible paper requires a response. One’s day would be
 2
     consumed by the waste generated by the Debtor and his counsel if it were otherwise. County of San
 3
     Diego V, Gorham (2010) 186 Cal.App.4"‘ 1215, 1226.
 4
             “Although courts have often also distinguished between a judgment void on its face, i.e.,
 5          when the defects appear without going outside the record or judgment roll, versus a
 6          judgment shown by extrinsic evidence to be invalid for lack of jurisdiction, the latter is
            still a void judgment with all the same attributes of a judgment void on its face. (Citation
 7
            omitted.) “Whether the want of jurisdiction appears on the face of the judgment or is
 8          shown by evidence aliunde, in either case the judgment is for all purposes a
 9          nullity—past, present and future. [Citation.] ‘… All acts performed under it and all
10          claims flowing out of it are void … [.] No action upon the part of the plaintiff, no inaction
            upon the part of the defendant, no resulting equity in the hands of third persons, no power
11
            residing in any legislative or other department of the government, can invest it with any
12          of the elements of power or of vitality.’ [Citation.]” (Id. at p. 732.) In such cases, the
13          judgment or order is wholly void, although described as “voidable” because court
14          action is required to determine the voidness as a matter of law, and is distinguishable
            from those judgments merely voidable due to being in excess of the court's jurisdiction.
15
            (Ibid.) Consequently, once proof is made that the judgment is void based on extrinsic
16          evidence, the judgment is said to be equally ineffective and unenforceable as if the
17          judgment [or order] were void on its face because it violates constitutional due
18          process. (Citation omitted.)
            Consistent with these general principles, “[a] judgment [or order depriving one of
19
            property without due process of law] is void for lack of jurisdiction of the person
20          where there is no proper service of process on or appearance by a party to the
21          proceedings.” (Citation omitted.) Knowledge by a defendant of an action will not satisfy
            the requirement of adequate service of [process]. (Citations omitted.)” County of San
22
            Diego v. Gorham (2010) 186 Cal.App.4th 1215, 1226-1227 (bold emphasis added).
23
                                                                    Respectfully submitted,
24
     September 3, 2020
25                                                            By:
26                                                                  Kevin
                                                                       i MModa.
                                                                            d

27
28



                                                          4
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
     Case 1:20-bk-11006-VK     Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25        Desc
                                Main Document     Page 5 of 6


 1
                             PROOF OF SERVICE OF DOCUMENT
 2
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.
 3
     My business address is: 11600 Washington Place, Suite 116B Los Angeles, California
 4
     90066
 5
     A true and correct copy of the foregoing document entitled (specify):
 6
     OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY
 7
     TO OPPOSITION TO MOTION [DOC 133] FOR ORDER DISALLOWING CLAIM
 8
     NO. 11 FILED BY KEVIN MODA be served or was served (a) on the judge in chambers
 9
     in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
10
     2. SERVED BY UNITED STATES MAIL:
11
     On (date) 09/3/2020, I served the following persons and/or entities at the last known
12
     addresses in this bankruptcy case or adversary proceeding by placing a true and correct
13
     copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
14
     and addressed as follows. Listing the judge here constitutes a declaration that mailing to
15
     the judge will be completed no later than 24 hours after the Document is filed.
16
     Caroline Renee Djang (TR)
17
     18101 Von Karman Ave., Suite 1000
18
     Irvine, CA 92612
19
     United States Trustee
20
     Katherine Bunker
21
     915 Wilshire Blvd., Ste. 1850
22
     Los Angeles, CA 90017
23
     Caroline Renee Djang (TR)
24
     18101 Von Karman Ave., Suite 1000
25
     Irvine, CA 92612
26
     United States Trustee
27
     Katherine Bunker
28
     915 Wilshire Blvd., Ste. 1850


                                                   5
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
     Case 1:20-bk-11006-VK      Doc 174 Filed 09/03/20 Entered 09/04/20 11:57:25    Desc
                                 Main Document     Page 6 of 6


 1
     Los Angeles, CA 90017
 2
     Hon. Victoria S. Kaufman United States Bankruptcy Court 21041 Burbank Boulevard,
 3
     Suite 354 / Courtroom 301 Woodland Hills, CA 91367              Service information
 4
     continued on attached page on persons who were served by Electronic Filings is attached.
 5
     I declare under penalty of perjury under the Laws of the United States that the foregoing
 6
     is true and correct.
 7
       9/3/2020 Eric Figueroa
 8
       Date                 Printed Name                      Signature
                                                              Si
                                                               ig
                                                                gnnat
                                                                  nat
                                                                   a ur
                                                                     ure
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  6
      OPPOSITION OF KEVIN MODA TO MOTION TO STRIKE [DOC 166] AND REPLY TO OPPOSITION TO MOTION
                      FOR ORDER DISALLOWING CLAIM NO. 11 FILED BY KEVIN MODA
